MORRISON, Presiding Judge.
Relator was indicted by the grand jury of Atascosa County for the primary offense of felony theft; prior convictions were alleged for enhancement.
On October 20, 1941, relator pleaded guilty to the indictment before the court without the intervention of a jury, but the judgment recites that he was found “guilty of the offense of Theft of Automobile over Fifty Dollars.” There is no allegation in the indictment that the prior convictions alleged for enhancement were for offenses committed after a prior conviction and no finding in the judgment as to prior convictions.
Relator has furnished this Court with a certificate of the Texas Prison System which shows that he has now to his credit more than twenty-three years, which is far in excess of the ten years that is the maximum penalty provided for felony theft.
The writ of habeas corpus is granted, and relator is ordered discharged.